On Rehearing.
O’NIELL, J.
[4] If the plaintiff had sold her paraphernal property, received the price, and with it paid her husband’s debts, the purchaser of her property would have a valid title. But he has admitted in his tes*635timony that he had no negotiations whatever with Mrs. Hamilton; that he bought the property to accommodate Mr. Hamilton, to enable him to pay certain judgments which had been rendered against him; that, when the deed was prepared and before it was signed, he paid the $400 to Mr. Hamilton, and only knew that Mrs. Hamilton would sign the deed because Mr. Plamilton told him she would. He (defendant) then went with Mr. Hamilton to the latter’s residence. Mr. Hamilton went into the room where his wife was, and after a while returned with her, and she signed the instrument. The property was the plaintiff’s home, and she and her husband and children continued to occupy it as such after as before the deed was signed. The defendant admits that Mr. Hamilton continued paying the taxes on the property until his death; and there is no contradiction of the evidence that Mrs. Hamilton has paid the taxes regularly since her husband’s death.
[5] The defendant offered no evidence to corroborate his testimony that he paid the $400 to Mr. Plamilton, nor to corroborate his statement that Mr. Hamilton paid him rent at $50 a year. He testified that he advanced Mr. Hamilton on his crops, and that the latter owed him between $700 and $800 at the time of Mr. Hamilton’s death. Hence it is not satisfactorily shown that the financial transactions between the defendant and Mr. Hamilton amounted to anything more than debits and credits on the defendant’s books, of which Mrs. Plamilton had no knowledge.
When the witness Anderson had closed his 'negotiations with Mrs. Hamilton for the purchase of the timber on this land, he examined the records, learned that the title stood in the name of the defendant, and so informed the plaintiff. Her immediate demand upon the defendant to reconvey the property to her and her prompt action to annul the deed are in consonance with all the evidence that she did not know she had signed a conveyance of her property to Mr. Moore until Mr. Anderson discovered it and informed her.
Under these circumstances, the defendant is not protected by the prescription of 5 or 10 years against the action of nullity by the plaintiff in possession. She had no knowledge of the character of the deed and did not ratify it, either expressly or tacitly, after her husband’s death. The decisions cited by defendant’s counsel in the cases of Vaughan v. Christine, 3 La. Ann. 328, Lafitte v. Delogny, 33 La. Ann. 659, Brownson v. Weeks, 47 La. Ann. 1042, 17 South. 489, Munholland v. Fakes, 111 La. 931, 35 South. 983, Doucet v. Fenelon, 120 La. 18, 44 South. 908, and Hamilton v. Hamilton, 130 La. 302, 57 South. 935, are founded upon facts entirely different from the present case and have no application here.
The decree heretofore rendered in this case is reinstated and made the final judgment herein.
MONROE, C. J., dissents and hands down reasons. See 67 South. 524. PROVOSTY, J., concurs, and hands down a separate opinion. See 67 South. 530.